17‐942 
     Colliton v. Bunt 
                                                                                             
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                 
                               SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                  At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley Square, in the City of New York, on the 16th day of January, two thousand 
     eighteen. 
      
     PRESENT:   
                  DENNIS JACOBS, 
                  REENA RAGGI, 
                  CHRISTOPHER F. DRONEY, 
                         Circuit Judges. 
     _____________________________________ 
                                                            
     James Patrick Colliton, 
      
                         Plaintiff‐Appellant, 
      
                  v.                                                    17‐942 
                                                                  
     Kelly Bunt, in Individual and Official 
     Capacities, Jeffrey Walraven, in 


                                                1
Individual and Official Capacities, 
Timothy Meester, in Individual and 
Official Capacities, 
 
                   Defendants‐Appellees, 
 
Information Verification Services, Inc.,   
Dutchess County Office of Probation and   
Community Corrections, Family Services, 
Inc., Louis Criscella, Brian Doyle, 
Margaret Calista, Carla Tesoro, Mary Ellen 
Still, 
 
                   Defendants. 
_____________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                    James Patrick Colliton, pro se, 
                                            Wappingers Falls, NY. 
 
FOR DEFENDANTS‐APPELLEES:                   David L. Posner, McCabe & Mack 
                                            LLP, Poughkeepsie, NY, for Jeffrey 
                                            Walraven and Timothy Meester. 
                                            Jonathan M. Bernstein, Goldberg 
                                            Segalla LLP, Albany, NY, for Kelly 
                                            Bunt. 
 
        Appeal from an order of the United States District Court for the Southern 
District of New York (Seibel, J.). 

      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.   
       
      Appellant  James  Patrick  Colliton,  a  former  lawyer  appearing  pro  se, 
appeals from the district court’s December 27, 2016 order dismissing his 42 U.S.C. 
§ 1983  complaint.    Colliton  sued  individuals  and  organizations  involved  in 

                                         2
administering  his  probation  and  sex  offender  treatment.    The  first  amended 
complaint  alleged  (inter  alia)  that  the  defendants  had  violated  his  Fifth 
Amendment privilege against self‐incrimination by requiring him to comply with 
mandatory polygraph examinations.    The district court dismissed that claim sua 
sponte  on  November  5,  2015.    The  third  amended  complaint  alleges  that  the 
defendants had violated Colliton’s First Amendment rights to practice his religion 
and needlessly imposed sex offender treatment.    In opposition to the defendants’ 
motions to dismiss the third amended complaint, Colliton submitted an affidavit 
containing new factual assertions, and requested leave to amend his complaint a 
fourth  time.    By  order  on  December  27,  2016,  the  court  declined  to  consider 
Colliton’s affidavit and granted the motions to dismiss.    The court denied leave 
to  amend  unless  Colliton  filed  a  formal  motion  by  January  2017  addressing 
specific  issues.    Colliton  did  not  file  the  motion  and,  instead,  appeals  to  this 
Court.    We  assume  the  parties’  familiarity  with  the  underlying  facts,  the 
procedural history of the case, and the issues on appeal. 
         
        With  respect  to  the  November  2015  Order,  we  lack  jurisdiction  to  review 
the district court’s sua sponte dismissal of the Fifth Amendment polygraph claim 
because the notice of appeal designated only the December 2016 Order (granting 
the defendants’ motions to dismiss) as being challenged on appeal.    See Fed. R. 
App. P. 3(c)(1)(B) (a notice of appeal must “designate the judgment, order, or part 
thereof being appealed”); Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756 
F.3d 73, 93 (2d Cir. 2014).    Because Colliton is a former lawyer, he is not entitled 
to any special solicitude as a pro se litigant.    See, e.g., Tracy v. Freshwater, 623 
F.3d 90, 101‐02 (2d Cir. 2010).     
         
        In  any  event,  the  claim  fails  on  the  merits.    “[W]e  have  held  that  a 
condition requiring polygraph tests for defendants convicted of sex crimes does 
not  violate  the  right  against  self‐incrimination  as  long  as  the  supervisee  retains 
the  right  to  challenge  in  a  court  of  law  the  use  of  incriminating  statements  as 
violations of his Fifth Amendment rights.”    United States v. Ramos, 658 F.3d 120, 
126‐27  (2d  Cir.  2012).    Nothing  in  the  record  indicates  that  Colliton  would  not 
have had such a right if defendants had charged him with parole violation and 
urged  an  adverse  inference  from  his  refusal  to  submit  to  a  polygraph  test.   


                                             3
Accordingly,  we  identify  no  error  in  the  district  court’s  dismissal  of  the  Fifth 
Amendment polygraph claim. 
         
        With  respect  to  the  December  2016  Order,  we  conclude  that  the  district 
court  properly  dismissed  Colliton’s  remaining  claims.    We  review  the  district 
court’s grant of a motion to dismiss for failure to state a claim de novo, “accepting 
all factual allegations as true and drawing all reasonable inferences in favor of the 
plaintiff.”    Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d 
561, 566 (2d Cir. 2016).    We review the district court’s denial of leave to amend 
for  abuse  of  discretion.    Anderson  News,  L.L.C.  v.  American  Media,  Inc.,  680 
F.3d 162, 185 (2d Cir. 2012).     
         
        The  district  court  did  not  err  when  it  declined  to  consider  Colliton’s 
affidavit  submitted  in  opposition  to  the  defendants’  motions  to  dismiss  since, 
generally, courts cannot consider new factual assertions in an affidavit submitted 
in opposition to a motion to dismiss.    See Faulkner v. Beer, 463 F.3d 130, 134 n.1 
(2d  Cir.  2006).    Moreover,  it  did  not  abuse  its  discretion  by  denying  leave  to 
amend, given that Colliton had already amended his complaint three times, made 
no formal motion to amend despite being given an opportunity to do so, did not 
submit a proposed amended complaint, and provided no justification for waiting 
to  seek  amendment.    See Yerdon  v.  Henry,  91  F.3d  370,  378  (2d  Cir.  1996).    A 
district court may deny leave to amend “for good reason, including futility, bad 
faith,  undue  delay,  or  undue  prejudice  to  the  opposing  party.”    TechnoMarine 
SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014) (quoting McCarthy v. Dun & 
Bradstreet  Corp.,  482  F.3d  184,  200  (2d  Cir.  2007)).    The  district  court  based  its 
decision  on  these  factors,  and  required  Colliton  to  address  them  if  he  made  a 
formal motion seeking leave to file a fourth amended complaint.     
         
        We have considered all of Colliton’s remaining arguments and find them to 
be without merit.    Accordingly, we AFFIRM the order of the district court. 
 
                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk 
                                            


                                               4